Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 04/28/2022, have been overcome by the applicant’s arguments and amendments file on 07/28/2022. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
1. Robinson et al (NPL: Robust parameter design using generalized linear mixed models, 2006) teaches generalized linear mixed models (GLMM) for situations in which the response is nonnormal and in which the noise variable is a random effect. The analysis of the random effects as well as the fixed effects in a fitted model using GLMM techniques was discusses and a numerical example from semiconductor manufacturing was provided.
2. Dunlop (US 2016/0109879 A1) teaches the Process Capability Index, Cpx, a statistical measure of process capability that assumes a normal distribution of the output of the process. The use of capability scores allows comparison of attributes in the same category, such as multiple manufacturers to each other
3. Colosimo et al (NPL: A tolerance interval based criterion for optimizing discrete point sampling strategies, 2010) teaches a method of evaluating sampling strategies based on tolerance interval.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 11: 
“wherein the selecting further comprises, for each permutation of variables corresponding to the plurality of batch effects, iteratively incorporating in a respective linear mixed model variables from a respective permutation of variables that significantly affect the quantifiable property, whereby a plurality of candidate models are produced;
and selecting the appropriate model from among the plurality of candidate models.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-5, 7, 9-15, 17 and 19-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148